ACCEPTED
                                                                                                 03-13-00034-CV
                                                                                                         4531100
                                                                                        THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             3/17/2015 2:22:11 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK

                                    03-13-00034-CV
                 ____________________________________________________
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                      In the Third Court of Appeals - Austin, Texas AUSTIN, TEXAS
                 ____________________________________________________
                                                                  3/17/2015 2:22:11 PM
                                                                    JEFFREY D. KYLE
                              Titan Transportation, L.P.,                 Clerk
                                                         Appellant,

                                               v.

Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
        Ken Paxton, Attorney General of the State of Texas,
                                                         Appellees.
                 ____________________________________________________

             On Appeal from the 353rd Judicial District Court of Travis County, Texas
              ____________________________________________________

NOTICE OF AUTOMATIC SUBSTITUTION OF PUBLIC OFFICERS
              ____________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellees give notice that

Glenn Hegar succeeded Susan Combs as Comptroller of Public Accounts of the State of

Texas on January 2, 2015, and Ken Paxton succeeded Greg Abbott as Attorney General

of the State of Texas on January 5, 2015.

   Accordingly, the Appellees now should be designated as “Glenn Hegar, Comptroller

of Public Accounts of the State of Texas, and Ken Paxton, Attorney General of the State

of Texas.”

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                                1
                                 CHARLES E. ROY
                                 First Assistant Attorney General

                                 JAMES E. DAVIS
                                 Deputy Attorney General for Civil Litigation

                                 ROBERT O’KEEFE
                                 Division Chief, Financial Litigation, Tax, and
                                 Charitable Trusts Division

                                 /s/Charles K. Eldred
                                 CHARLES K. ELDRED
                                 Attorney in Charge
                                 Financial Litigation, Tax, and
                                 Charitable Trusts Division
                                 State Bar No. 00793681
                                 P.O. Box 12548
                                 Austin, Texas 78711-2548
                                 512-475-1743
                                 512-477-2348 (fax)
                                 charles.eldred@texasattorneygeneral.gov
                                 Attorneys for Appellees


                           CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2015, a true and correct copy of the foregoing
Notice of Automatic Substitution of Public Officers was sent to the Appellant’s
attorney of record via e-service and/or electronic mail as follows:

James F. Martens
Lacy L. Leonard
Martens, Todd, & Leonard
jmartens@textaxlaw.com
lleonard@textaxlaw.com

                                               /s/Charles K. Eldred
                                               CHARLES K. ELDRED




                                           2